Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 11-17, 20, 22-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0148330) in view of Funaya et al. (US Publication No. 2010/0044845).
Regarding claim 1, Chen discloses a package comprising:
a metallization layer (122)
a first die (120) electrically coupled to a first side of the metallization layer (122)
a second die (170) electrically coupled to a second side of the metallization layer opposite the first side of the metallization layer (122)
a first plurality of copper interconnections (123) between the first die (120) and the metallization layer (122)
a second plurality of copper interconnections (147) between the second die (170) and the metallization layer (122) (paragraph 70)
Chen does not disclose the second die being encapsulated by a mold compound on the second side of the metallization layer.  However, Funaya discloses a second die (1) on the second side of a metallization layer (45) encapsulated by a mold compound (11/8).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chen to include the mold compound of Funaya to improve high speed characteristics by protecting the device and reducing manufacturing steps, thereby reducing costs (paragraphs 431-434).
Regarding claim 2, Chen discloses a first metallization structure (124) in the metallization layer (122) wherein the first plurality of copper interconnections are connected to the first metallization structure.
Regarding claim 3, Chen discloses a second metallization structure (125) in the metallization layer (122) wherein the second plurality of copper interconnections are connected to the second metallization structure (Figure 13).
Regarding claim 4, Chen discloses the first metallization structure (124) is coupled to the second metallization structure (125).
Regarding claim 5, Chen discloses the first metallization structure is one of copper, silver, gold, or similar metals (paragraph 22).
Regarding claim 6, Chen discloses the second metallization structure is one of copper, silver, gold, or similar metals (paragraph 22).

Regarding claim 11, Chen discloses the package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (paragraph 4).
Regarding claim 12, Chen discloses a package comprising:
a metallization layer (122)
a first die (120) electrically coupled to a first side of the metallization layer (122)
a second die (170) electrically coupled to a second side of the metallization layer opposite the first side of the metallization layer (122)
first means for interconnection (123) between the first die (120) and the metallization layer (122)
second means for interconnection (147) between the second die (170) and the metallization layer (122) (paragraph 70)
Chen does not disclose the second die being encapsulated by a mold compound on the second side of the metallization layer.  However, Funaya discloses a second die (1) on the second side of a metallization layer (45) encapsulated by a mold compound (11/8).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chen to include the mold compound of Funaya to improve high speed characteristics by protecting the device and reducing manufacturing steps, thereby reducing costs (paragraphs 431-434).

Regarding claim 14, Chen discloses a second metallization structure (125) in the metallization layer (122) wherein the second plurality of copper interconnections are connected to the second metallization structure (Figure 13).
Regarding claim 15, Chen discloses the first metallization structure (124) is coupled to the second metallization structure (125).
Regarding claim 16, Chen discloses the first metallization structure is one of copper, silver, gold, or similar metals (paragraph 22).
Regarding claim 17, Chen discloses the second metallization structure is one of copper, silver, gold, or similar metals (paragraph 22).
Regarding claim 20, Chen discloses a dielectric layer (129) between the second die and the metallization layer.
Regarding claim 22, Chen discloses the package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (paragraph 4).
Regarding claim 23, Chen discloses a method for manufacturing a package, the method comprising:
forming a metallization layer (122)
forming a first plurality of copper interconnections (123) on a first side of the metallization layer
forming a second plurality of copper interconnections (147) on a second side of the metallization layer opposite the first side of the metallization layer (122)
electrically coupling a first die (120) to the first plurality of copper interconnections
electrically coupling a second die (170) to the second plurality of copper interconnections
Chen does not disclose the second die being encapsulated by a mold compound on the second side of the metallization layer.  However, Funaya discloses a second die (1) on the second side of a metallization layer (45) encapsulated by a mold compound (11/8).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chen to include the mold compound of Funaya to improve high speed characteristics by protecting the device and reducing manufacturing steps, thereby reducing costs (paragraphs 431-434).
Regarding claim 24, Chen discloses a second metallization structure (125) in the metallization layer (122) wherein the second plurality of copper interconnections are connected to the second metallization structure (Figure 13).
Regarding claim 25, Chen discloses the first metallization structure (124) is coupled to the second metallization structure (125).
Regarding claim 28, Chen discloses a dielectric layer (129) between the second die and the metallization layer.
Regarding claim 30, Chen discloses the package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (paragraph 4).
Claims 7-8, 10, 18-19, 21, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0148330) in view of Funaya et al. (US Publication No. 2010/0044845), and further in view of Fay et al. (US Publication No. 2021/0183842).
Regarding claim 7, Chen/Funaya discloses the limitations as discussed in the rejection of claim 1 above.  Chen/Funaya does not specifically disclose the first plurality of copper interconnections comprises at least one copper die bump and at least one copper pillar.  However, Fay discloses the use of bumps for bonding an interposer metallization layer to a chip (paragraph 75).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the copper interconnect of Chen/Funaya to include a copper bump since it can improve alignment and adhesion of diffusion bonding.
Regarding claim 8, Fay discloses the second plurality of copper interconnections comprises a pillar formed with a copper to copper diffusion bond (paragraphs 70-75).
Regarding claim 10, Fay discloses the dielectric layer comprises an oxide covalent bond (paragraph 70).
Regarding claim 18, Chen discloses the limitations as discussed in the rejection of claim 12 above.  Chen does not specifically disclose the first plurality of copper interconnections comprises at least one copper die bump and at least one copper pillar.  However, Fay discloses the use of bumps for bonding an interposer metallization layer to a chip (paragraph 75).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the copper interconnect of Chen to include a copper bump since it can improve alignment and adhesion of diffusion bonding.
Regarding claim 19, Fay discloses the second plurality of copper interconnections comprises a pillar formed with a copper to copper diffusion bond (paragraphs 70-75).

Regarding claim 26, Chen discloses the limitations as discussed in the rejection of claim 23 above.  Chen does not specifically disclose the first plurality of copper interconnections comprises at least one copper die bump and at least one copper pillar.  However, Fay discloses the use of bumps for bonding an interposer metallization layer to a chip (paragraph 75).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the copper interconnect of Chen to include a copper bump since it can improve alignment and adhesion of diffusion bonding.
Regarding claim 27, Fay discloses the second plurality of copper interconnections comprises a pillar formed with a copper to copper diffusion bond (paragraphs 70-75).
Regarding claim 29, Fay discloses the dielectric layer comprises an oxide covalent bond (paragraph 70).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chou et al. (US Publication No. 2014/0217604) discloses first and second die (100/300) encapsulated (140/360) and connected by a metallization layer (220) that includes copper (paragraph 23).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571)270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/15/2022Examiner, Art Unit 2897